Citation Nr: 0947642	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in October 
1990, had recognized service with the United States Armed 
Forces during World War II.  She contends that she is legally 
eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant's disagreement 
with that decision led to this appeal.

The appellant provided testimony at a July 2009 Board 
personal hearing before the undersigned Acting Veterans Law 
Judge in Manila, Republic of the Philippines.  A transcript 
of the hearing is of record.  

In November 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The RO received the appellant's application for VA death 
benefits in September 2007.  By a December 2007 RO letter, 
the appellant's claim for VA death benefits was denied on the 
basis that her deceased spouse did not have recognized active 
service for VA benefits purposes.  This was based on a 
determination by the National Personnel Records Center (NPRC) 
dated in November 2007 that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  In January 2008, the NPRC again 
determined, using an alternate date of birth for the 
decedent, that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

However, additional documents have been provided by the 
appellant for the express purpose of supporting her assertion 
that her spouse had service with the United States Armed 
Forces during World War II.  These documents have not been 
provided to NPRC and include: (1) an October 2007 joint 
affidavit swearing that the Veteran's date of birth had been 
incorrectly recorded, and that his correct date of birth was 
May [redacted], 1910, as opposed to May [redacted], 1910; (2) photocopies of 
identification cards which show a May [redacted], 1910, date of birth 
for the decedent. 

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the  U.S. Court of Appeals for the Federal Circuit 
held that, pursuant to both 38 C.F.R.  § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant 
(including relevant lay affidavits and documentary evidence) 
in support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  Because the May [redacted], 1910 date of birth for the 
decedent has not been submitted to the NPRC in conjunction 
with a request for the verification of his service, all 
evidence showing this alternate date of birth should be 
forwarded to the service department for the purpose of 
attempting to verify the appellant's spouse's service.  All 
relevant evidence and information pertaining to the 
appellant's claimed period of active service should be 
forwarded to the service department.  See Capellan, 539 F.3d 
at 1381-1382 (holding that the correct interpretation of the 
governing statutes and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for verification of service from the service 
department, and that VA is required to ensure consideration 
of all procurable and assembled data, including lay evidence, 
in connection with a request for verification of service from 
the service department).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  Provide NPRC copies of 
all relevant evidence (including lay and 
documentary evidence) regarding the 
appellant's spouse's claimed service.  The 
evidence to be submitted to the NPRC 
should include the following: (1) an 
October 2007 joint affidavit swearing that 
the Veteran's date of birth had been 
incorrectly recorded, and that his correct 
date of birth was May [redacted], 1910, as opposed 
to May [redacted], 1910; (2) photocopies of 
identification cards which show a May [redacted], 
1910 date of birth for the decedent.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

